Citation Nr: 1641019	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service between August 1954 and July 1977.  He also served with the New York Air National Guard between August 1953 and August 1954.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.         

In June 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing convened at the RO.  A copy of the hearing transcript has been included in the record.  The record consists solely of electronic claims files, and has been reviewed.  

In April 2013, the Veteran filed a notice of disagreement (NOD) against an April 2013 rating decision denying a claim to reopen service connection for a lower back disability.  The AOJ has not responded with a Statement of the Case (SOC), but has acknowledged receipt of the NOD.  As such, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry.  

The Veteran contends that he incurred pulmonary disability during service as the result of exposure to herbicides and to second-hand smoke.  In an October 2009 VA examination report, a VA examiner found COPD likely unrelated to service, and likely related to the Veteran's history of tobacco smoking.  

In January 2012, the Veteran indicated that his COPD may instead be a bronchial problem, and that a bronchial problem may cause COPD or vice versa.  He also submitted a May 2012 statement from his treating physician, who indicated that he treated the Veteran's COPD and rhinitis, and that "bronchial hyper-responsiveness" was secondary to the Veteran's service-connected allergic rhinitis.     

In November 2015, the Veteran claimed service connection for lung cancer.  He also asserted in November 2015 that his previous COPD diagnosis had been erroneous, and that his private physician informed him that he actually had been suffering from asthma and sleep apnea.  He reiterated this statement during the June 2016 hearing before the undersigned VLJ.     

In August 2016, the RO granted service connection for lung cancer.  This grant, and the evidence on which it is based, raises the issues of whether the cause of lung cancer also caused any other pulmonary disability such as COPD or asthma, or whether such a disorder is caused by, or aggravated by, service-connected lung cancer.  These same questions apply with regard to the impact of the Veteran's service-connected rhinitis.  

The RO based its August 2016 grant on a July 2016 VA examination report which supported a nexus between lung cancer and service.  The report is based on a personal examination of the Veteran, and on a review of recent private medical evidence documenting lung cancer treatment.  However, the report indicates that a review of evidence in the Veterans Benefits Management System (VBMS) was not conducted.  Further, the report does not contain any commentary regarding the issue on appeal - service connection for COPD.  Based on the foregoing, a remand for an addendum report from the July 2016 examiner is warranted.  

Further, on remand a Supplemental Statement of the Case (SSOC) should be issued which addresses the voluminous evidence included in the record since the October 2012 SOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2015).  Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in September 2015.

2.  Return the Veteran's case to the July 2016 VA examiner (or suitable substitute) for review and elaboration of his report regarding the Veteran's pulmonary state.  The examiner should review the entire claims folder to include VBMS, and then respond to the following questions. 

(a)  What are the Veteran's current pulmonary disabilities besides lung cancer?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any of the Veteran's pulmonary disabilities is related to an in-service disease, event, or injury?

Please discuss the service treatment records noting in-service treatment for pulmonary disability.  

(c)  If the answer to (b) is negative, is it as likely as not that a pulmonary disability is proximately due to or the result of a service-connected disorder (e.g., lung cancer or rhinitis)? 

(d)  If the answers to (b) and (c) are negative, is it as likely as not that a pulmonary disability has been aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the October 2012 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




